Citation Nr: 0306614	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  96-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed fracture residuals of the left tibia.  

2.  Entitlement to an evaluation greater than 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1995 and September 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

According to his May 1996 Substantive Appeal, on VA Form 9, 
it appears the veteran also is alleging that new and material 
evidence has been submitted to reopen another claim for 
§ 1151 compensation for a thyroid disorder.  The Board, 
however, does not currently have jurisdiction to consider 
this additional issue.  38 C.F.R. § 20.200 (2002).  So it is 
referred to the RO for appropriate action.

Additionally, the Board notes that the veteran's 
representative has argued the issue of entitlement to an 
increased evaluation for the veteran's PTSD in the March 2003 
Informal Hearing Presentation of record.  That claim 
initially was denied in September 2000, and the veteran 
expressed disagreement with that decision in a subsequent VA 
Form 21-8940, also dated in September 2000.  But he never 
received a Statement of the Case (SOC) concerning this issue.  
Therefore, this claim will be addressed in the REMAND 
following the ORDER.



FINDINGS OF FACT

1.  All relevant information and evidence necessary for the 
disposition of this appeal has been obtained.

2.  The veteran's fall, at a VA facility in August 1961, was 
a result of his own willful misconduct in attempting to gain 
access to a restricted floor, and by failing to cooperate 
with VA physicians.  

3.  The veteran's fall, at a VA facility in August 1961, did 
not occur "as a result of VA hospitalization," as that term 
is defined by VA, but was merely coincident with that 
hospitalization.


CONCLUSION OF LAW

The criteria have not been met for VA compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to have resulted from a VA hospitalization in August 
1961.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 5003, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to 
all claims filed on or after the date of its enactment, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See, too, Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).



With respect to the VCAA requirements pertaining to 
preliminary notification and duty to assist, the Board finds 
that the RO duly apprised the veteran of the reasons for not 
granting his claim when he was notified of the May 1996 
rating decision. The RO also sent him numerous 
communications, and further discussed these requirements when 
providing him a Statement of the Case (SOC) in February 1996 
and a Supplemental Statement of the Case (SSOC) in July 2000.

Additionally, in June, August, and September 2001, the RO 
sent the veteran letters specifically informing him which 
records it was his responsibility to obtain, and which 
records VA would get for him.  38 U.S.C.A. § 5103(a); see 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
The RO also called the veteran in July 2001, specifically to 
discuss VCAA development issues.  After a review of the 
record, the Board is satisfied that VA informed the veteran 
what records the RO had, which records it would attempt to 
get and from where, what information he needed to provide so 
that the RO could conduct a successful search, and who would 
be responsible for obtaining those records.  So the 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159(b) have been met.  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  As 
all duties to notify and assist have been satisfied, he will 
not be prejudiced by the Board considering his claim in light 
of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the claimed left tibia 
residuals of a fall at a VA facility.  

VA records show that the veteran was hospitalized in June 
1961 for non-service-connected disorders.  On August 23, 
1961, the record reflects that the veteran went to another 
part of the hospital, and insisted on seeing a lady doctor, 
and when ordered away, he scuffled with a VA physician.  He 
tripped over a chair injuring his left knee.  He was then 
ordered back to his ward, by another VA physician.  
He remained on his ward, except when escorted to have an x-
ray taken.  On August 28, 1961, he insisted on leaving 
against medical advice (AMA).  Subsequently, the x-ray 
examination revealed a compression fracture of the outer 
plateau of his left tibia.  He was unable to be located, 
however, since he was not at the address he had provided to 
VA.

When a veteran suffers an injury, or aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31, awarded under any of the 
laws administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or the 
death of the veteran, then compensation is payable in the 
same manner as if the disability, aggravation, or death was 
service connected.  38 U.S.C.A. § 1151 
(effective prior to October 1, 1997).

Prior to November 1991, the VA had long interpreted 
38 U.S.C.A. § 1151 to require a showing of fault on the part 
of the VA or the occurrence of an accident to establish 
entitlement to compensation under § 1151 for adverse 
consequences of VA medical treatment based on the regulatory 
provision found at 38 C.F.R. § 3.358(c)(3), (4).  Ultimately, 
on December 12, 1994, the Supreme Court held that the VA was 
not authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as provided by 38 C.F.R. § 3.358(c)(3).  
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. Ed. 
2d. 462 (1994); VAOPGCPREC 40-97 (Dec. 31, 1997).

On March 16, 1995, amended regulations which conformed to the 
Supreme Court's decision were published, effective 
retroactively to November 25, 1991.  The fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3) was deleted; 
38 C.F.R. § 3.358(c)(3) now provides that compensation is not 
payable for the "necessary consequences" of proper 
treatment to which the veteran consented.  The final 
regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c), effective July 22, 1996.

The veteran argues that § 1151 compensation is warranted for 
residuals of a left tibia fracture because VA employees were 
at fault for his fall that occurred on VA premises.

Since the veteran's claim was filed before October 1, 1997, 
it must be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence is required in order for this claim to be 
granted.

Evidence still must be presented, however, to show that the 
event in question occurred as a result of VA treatment or 
hospitalization, as those terms have been defined by 
Congress, and that the veteran has permanent residual 
disability as a consequence of that injury.  38 U.S.C.A. 
§ 1151.

The veteran testified, at his local hearing, that while 
properly hospitalized, he left his room and went to a 
restricted floor of the VA facility by elevator, and that in 
the process of leaving the elevator, an altercation ensued 
with VA employees the veteran believes to have been VA 
residents.  As a result of the scuffle, the veteran fell 
backward, tripped over a chair, and fractured his left tibia.  

The veteran essentially claims that he would not have been 
injured but for the actions of VA employees.  

Although compensation under § 1151 for injuries suffered "as 
the result of . . . hospitalization" is not limited to 
injuries resulting solely from the provision of hospital care 
and treatment, and may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization, the determination of a meritless 1151 claim 
is a question of fact to be resolved by the fact finder after 
consideration of all of the pertinent circumstances of each 
case.  It must be ascertained whether an injury was caused by 
a condition or circumstance of hospitalization; or if it was 
instead merely incurred coincident with hospitalization, but 
due to some other cause.  

For example, the precipitating cause of a fall or injury may 
reasonably be attributed to a condition or circumstance of 
hospitalization if the hospitalization created a "zone of 
special danger out of which the injury arose."  However, a 
fall or injury caused by a claimant's inadvertence or want of 
care would not generally be considered to have resulted from 
hospitalization even though it occurred on hospital premises.  
Additionally, an injury that resulted from participation in a 
recreational activity would be considered "the result of 
hospitalization" only if the activity was encouraged or 
required as part of a treatment program (e.g., a drug 
rehabilitation or detoxification program).  VAOPGCPREC 7-97 
(Jan. 29, 1997).

The Board finds this opinion, which holding is binding on the 
Board for claims filed prior to October 1, 1997, extremely 
probative to the current case on appeal.  

The Board is aware that the veteran claims that had he not 
been medicated by VA, the injury to his left leg would not 
have occurred.  However, it is neither alleged nor shown that 
there was a "zone of special danger out of which the injury 
arose" that was created by VA, and the Board finds that 
there was none.  The veteran's condition was monitored; he 
was moved to the appropriate wards as necessary; 
his medication was reviewed and changed as needed; and, when 
it became apparent that he was non-cooperative, he was 
escorted to x-ray to determine the extent of his injury.  
Although the veteran was in fact, medicated, a review of the 
record shows that the VA facility had adequate controls in 
place, and that it was the veteran who caused his injury by 
failing to cooperate with the VA employees who prevented him 
from free access to the restricted floor.  

Additionally, even if it were shown that the left leg injury 
did not occur as a result of the veteran's own willful 
misconduct, the claim still could not be granted.  This is 
because it was at least his inadvertence or want of care in 
arguing and scuffling with the VA physician, instead of 
paying attention to where he was walking, that caused his 
fall, and such an act is not considered to have resulted from 
hospitalization even though it occurred on hospital premises.

The circumstances that led to the veteran's fall were 
documented at the time the incident in question occurred.  
Therefore, since there was a very detailed contemporaneous 
report of the incident, it is more probative than the 
veteran's personal recollection of the incident some 40 years 
later-long after the fact.  Cf. Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
After careful review of the pertinent evidence, then, the 
Board finds, as a matter of fact, that the veteran's fall was 
not due to any special zone of danger or of any action or 
inaction on the part of VA that was performed in conjunction 
with his treatment.  Instead, his fall was, at best, a merely 
coincidental event that was serendipitous with his VA 
hospitalization, and not an event that occurred as the result 
of VA hospitalization.  Sweitzer v. Brown, 5 Vet. App. 503 
(1993) (compensation under § 1151 may be awarded for an 
increase in disability that is the result of action by VA, 
i.e., the result of the examination or treatment itself, not 
from a merely coincidental event which occurred during the 
process of reporting for an examination).

For these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply, and the appeal must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518,, 519 (1996).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
claimed fracture residuals of the left tibia due to a VA 
hospitalization in August 1961, is denied.


REMAND

As alluded to earlier, the veteran submitted a timely Notice 
of Disagreement (NOD) to contest the RO's decision to deny 
his claim for a higher rating for his PTSD.  But the RO never 
provided him a Statement of the Case (SOC) on this issue.  
So this claim must be remanded to the RO-as opposed to 
merely referred there, to provide him an SOC and give him an 
opportunity to perfect an appeal to the Board on this 
additional issue.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).



Accordingly, this additional claim is REMANDED to the RO for 
the following development:

1.  The RO should provide the veteran a 
SOC concerning the issue of whether he is 
entitled to a rating higher than 
50 percent for his PTSD.  The SOC should 
contain notice of all relevant actions 
taken concerning this claim, including a 
summary of the pertinent evidence 
and applicable laws and regulations.  An 
appropriate period of time should be 
allowed for response.

2.  Then, as necessary, the RO should 
review the claims file (c-file) and ensure 
that all necessary preliminary 
notification and development required by 
the VCAA has been completed.  And in 
particular, if there is missing evidence 
or information, the RO must notify the 
veteran which part of the evidence he is 
responsible for obtaining, and which part 
VA will obtain for him.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran is hereby informed that his failure to 
cooperative with the requested development might adversely 
affect the outcome of his case.  See generally, 38 C.F.R. 
§ 3.655 (2000) (discussing the consequences for failing to 
report for a VA examination).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the issue addressed in this 
Remand.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


